Citation Nr: 1530796	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  12-32 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the substantive appeal to an April 2009 rating decision, which denied entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, was timely filed. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active service from April 1985 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, wherein the RO denied entitlement to a TDIU.  The Veteran filed a notice of disagreement (NOD) in September 2009 and the RO issued a statement of the case (SOC) in January 2010.  The Veteran's substantive appeal regarding the issue of entitlement to a TDIU was received in September 2010.  He perfected a timely appeal regarding the issue of the timeliness of his substantive appeal for a TDIU.


FINDING OF FACT

On April 17, 2015, prior to the promulgation of a decision on the appeal, the Veteran's representative withdrew on the Veteran's behalf the appeal of the issue of the timeliness of the substantive appeal from the April 2009 rating decision that denied a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of the timeliness of the substantive appeal from the April 2009 rating decision that denied a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran was seeking a TDIU due to service-connected disabilities; however, his substantive appeal following the denial in an April 2009 rating decision and the SOC issued in January 2010 was untimely.  

A March 27, 2015 Report of General Information (VA Form 21-0820) documents a telephone conversation with the Veteran in which he expressed his intention to contact his representative to cancel his current appeal.  In correspondence received on April 17, 2015, the Veteran's representative indicated that the Veteran wished to withdraw from appeal the issue of entitlement to a TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding that issue, including the timeliness of the substantive appeal.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

The appeal as to the issue of the timeliness of the substantive appeal of an April 2009 rating decision that denied a TDIU is dismissed.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


